Citation Nr: 1220994	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-49 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tendonitis of the wrists.

3.  Entitlement to service connection for a bilateral leg disability secondary to a service-connected disability.

4.  Entitlement to an initial compensable evaluation for bilateral dry eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 2001 to February 2007.  She served in the Army Reserve, including on a period of active duty for training (ACDUTRA) from January to August 1999.  She was stationed in Kuwait and Iraq from March 2003 to March 2004, and from September 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the Veteran's claim for service connection for a bilateral leg disability has been recharacterized to reflect the theory of secondary service connection.

Claims of entitlement to service connection for bilateral hip and bilateral knee disabilities have been raised by the record.  See January 2009 Notice of Disagreement (NOD) & December 2009 VA Form 9.  It does not appear that the RO considered these issues within the context of the pending claim of entitlement to service connection for a bilateral leg disability.  Therefore, the Board does not have jurisdiction over the hip and knee issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran's bilateral wrist and bilateral leg claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been found to have a right ear hearing loss disability for VA purposes.  

2.  The Veteran's dry eyes are manifested by pain and episodic incapacity and require rest but are not manifested by visual or muscle impairment or by visual field loss.  

CONCLUSIONS OF LAW

1.  Right ear hearing was not incurred in, or aggravated by, active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2011).  

2.  The criteria for an initial 10 percent evaluation, but no higher, for the service-connected dry eyes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6099-6001 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in February 2008 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here with the claim for an initial compensable rating for the service-connected dry eyes, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  VA has obtained service treatment records (STRs) and VA treatment records; afforded the Veteran physical examinations; and provided her the opportunity to give testimony before the Board, which she has declined.  The September 2008 audiological examination report shows that a right ear hearing loss disability as defined by VA regulations does not exist for the Veteran, as discussed below.  The September 2008 VA eye examiner described in full the current manifestations of the Veteran's service-connected disability.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

The Veteran contends that she suffered right ear hearing loss during her active duty as a result of working on and around vehicles.  She acknowledges that she does not have right ear hearing loss as defined by VA regulations, but maintains that service connection is warranted because her right ear hearing decreased in service.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of a quartermaster and chemical equipment repairer.   She is competent to state that she was exposed to loud noises during service, specifically during her deployments to Iraq and Kuwait.  Charles v. Principi, 16 Vet. App. 370 (2002).  Also, the Board notes that service connection has been established for tinnitus and left ear hearing loss.  Thus, exposure to acoustic trauma during service is conceded. 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A January 1999 Reserve enlistment examination report contains an audiogram with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0

A January 2001 active duty enlistment examination report contains an audiogram with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0
0
0
0
A December 2006 separation examination report contains an audiogram with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5

A September 2008 VA examination report shows that the Veteran indicated that she was exposed to acoustic trauma while working as an equipment mechanic.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Although the Veteran complains of exposure to acoustic trauma in service and current problems hearing, a right ear hearing loss disability as defined by VA regulations is not shown during service, including at the December 2006 separation examination, or on the September 2008 audiogram.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

The Veteran is competent to state that she has had trouble hearing since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as a hearing loss diagnosis, and her views are of no probative value.  Even if her opinion was entitled to be accorded some probative value, it is far outweighed by the audiological test evaluation of record, none of which show a right ear hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is therefore against the claim for service connection for a right ear hearing loss disability.  There is no doubt to be resolved.  38 U.S.C.A. § 5107.  Service connection for right ear hearing loss is not warranted.  

III.  Initial Rating

The Veteran seeks a compensable initial evaluation for dry eyes.  In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable disability rating for dry eyes under DC 6018.  The Rating Schedule does not contain a specific diagnostic code for dry eyes.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In this case, the RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a, DC 6018, which pertains to conjunctivitis.  The Board notes that the medical evidence in this case supports the Veteran's contention that her dry eye pathology causes pain and episodic incapacity and requires rest.  Thus, the Board finds that 38 C.F.R. § 4.84a, DC 6001, which pertains to keratitis, is more appropriate.  

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed her claim prior to December 10, 2008, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Under the applicable former version of DC 6001, keratitis (inflammation of the cornea), in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84a, DC 6001 (2008). 

The record establishes that the Veteran underwent photorefractive keratectomy (PRK) in 2005.  The Veteran contends that ever since the surgery she has used drops in the morning just to get her eyes open.  Afterwards, her eyes tear for at least 40 minutes, during which time she cannot drive or do anything else.  She further contends that her eyes are so dry during the day that they are painful.  The Veteran uses drops several times a day and petroleum at night.  

At the September 2008 VA eye examination, the Veteran discussed a similar history of symptoms subsequent to undergoing PRK, including occasional eye strain after 6-8 hours of computer work.  Testing revealed 20/30 distance vision in both eyes; near vision of 20/25 in the right eye and 20/20 in the left eye; no visual field deficit or diplopia; full extraocular muscle movements; normal binocular alignment of the eyes; and normal pupillary testing with no afferent papillary defect noted.  Slit lamp examination showed clear corneas with no fluorescein staining in either eye.  Tear breakup time was less than 10 seconds in both eyes.  The examiner diagnosed dry eyes bilaterally and refractive error (a congenital condition).
Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent evaluation for dry eyes under DC 6001 for pain, rest-requirements, and episodic incapacity.  However, the Board also finds that an evaluation in excess of 10 percent is not warranted.  The evidence shows no impairment of visual acuity or muscle function secondary to the Veteran's dry eye syndrome and no visual field loss.  In sum, there is no medically documented damage to the eyes warranting a higher evaluation. 

The level of impairment has been relatively stable throughout this rating period, and has never been worse than what is warranted for the currently assigned 10 percent assigned by this decision.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's dry eyes.  The Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of  marked interference with employment solely due to the eye disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the record does not show, nor has the Veteran contended, that she is unemployable as a result of her service-connected dry eyes.  Therefore, any inferred TDIU claim is inapplicable in this case.  


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an initial 10 percent disability evaluation, but no higher, for dry eyes, is granted, subject to the rules and payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.  

Wrists

The Veteran contends that her wrists started to hurt in 2002, that she was given braces to wear in service, and that she has continued to have problems with her wrists since discharge.  In this regard, the Board notes that the December 2006 separation examination report contains a normal clinical evaluation of the upper extremities.  However, the clinician noted bilateral bursitis of the wrists in the "Summary of Defects and Diagnoses" section of the report.  In the accompanying history report, the Veteran reported pain and soreness in her wrists and stated that she had been diagnosed with tendonitis.

The September 2008 VA examination report shows that the Veteran reported bursitis/tenderness in both wrists.  She complained of occasional aches and pains.  She denied the use of assistive devices.  She was able to do her normal job and daily activities.  Upon physical examination, there was complete range of motion in both wrists.  X-rays were normal.  The diagnosis was tendinitis with no residuals.

The Veteran essentially contends that the September 2008 examination contains incorrect information.  In the January 2009 NOD, she stated that she currently wears bands during the day and splints at night.  She also stated that there are times when her wrist pain interferes with her job.

In light of the Veteran's in-service and post-service bilateral wrist complaints, as well as the recent diagnosis of tendonitis, the Board believes that this issue should be remanded for a clarifying VA examination.  The purpose of the examination to be conducted pursuant to this remand is to determine the etiology of the Veteran's bilateral wrist tendonitis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) & McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Legs

The Veteran contends that she has a bilateral leg disability that is related to either the service-connected degenerative disc disease of her lumbar spine or her service-connected bilateral plantar fasciitis.  In this regard, the Board notes that the December 2006 service separation examination contains a normal clinical evaluation of the Veteran's lower extremities.  

According to post-service medical records, at the September 2008 VA spine examination, the Veteran reported experiencing "a little bit of thigh, leg discomfort" with her back pain.  A sensorimotor examination was normal.  No diagnosis was provided.  
A September 2008 VA neurological examination contains information relevant to the Veteran's claim.  Deep tendon reflexes (DTRs) were 1+ throughout, with down going toes.  Motor and sensory examinations were normal. 

The Veteran disputes the facts contained in the September 2008 VA spine examination report.  Specifically, she contends that she cannot walk long distances because of pain and that she cannot sit for long periods of time because her legs go numb.  It appears from the brevity of the report that the examiner conducted a cursory examination.  Thus, the Board finds that the 2008 VA spine examination is inadequate for adjudication purposes.  Under these circumstances, an additional VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of her bilateral wrist tendonitis.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed, and the results of any such tests and/or studies should be annotated in the examination report.  

The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's bilateral wrist tendonitis had its onset during her active duty, or is otherwise related to her active service.  In answering this question, the examiner should address the notation of bilateral bursitis of the wrists that was noted on the report of the December 2006 separation examination as well as the Veteran's competent assertions of bilateral wrist problems since service.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current leg disability that she may have.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed, and the results of any such tests and/or studies should be annotated in the examination report.  

For any leg disability diagnosed on examination, the examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such leg disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative disc disease of her lumbar spine or by her service-connected bilateral plantar fasciitis?  [If the Veteran is found to have a leg disability that is aggravated by either the service-connected back or feet disabilities, the examiner should quantify the approximate degree of aggravation.]

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3. Then, readjudicate the remaining claims on appeal-entitlement to service connection for bilateral wrist tendonitis and entitlement to service connection for a bilateral leg disability, as secondary to a service-connected disability.  If either of these benefits remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


